                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division

                                                  *
TRUSTEES OF THE IRON WORKERS
LOCAL UNION NO. 5 AND IRON      *
WORKERS EMPLOYERS ASSOCIATION,
EMPLOYEE PENSION TRUST, et al., *

       Plaintiffs,                                *          Case No.: PWG-17-3285

v.                                                *

MOXY MISC. METALS, LLC,                           *

       Defendant.                                 *

                                                  *
*      *       *       *      *       *       *       *      *       *       *     *       *     *

                           MEMORANDUM OPINION AND ORDER

       Plaintiffs, who filed suit against Defendant Moxy Misc. Metals, LLC (Moxy”) for ERISA

violations, entered into a settlement agreement (“Release”) with Moxy on December 19, 2018,

requiring in pertinent part that Defendant pay to Plaintiffs a sum of $100,000. Richardson Decl.

¶ 2, ECF No. 31-2; Release 1, Richardson Decl. Ex. A, ECF No. 31-2, at 5. To date, no such

payment has been made, nor has Defendant provided information as to when payment can be

expected. Richardson Decl. ¶ 6. Plaintiffs now seek enforcement of the Release. ECF No. 31.

Defendant has not filed a response to Plaintiffs’ Motion, and the time for doing so has passed. See

Loc. R. 105.2(a). A hearing is not necessary. See Loc. R. 105.6. Because the parties reached an

agreement and its terms are readily discernible, Plaintiffs’ Motion is granted.

                                Enforcing Settlement Agreement

       “To enforce a settlement agreement under its inherent equity power, [a] district court ‘(1)

must find that the parties reached a complete agreement and (2) must be able to determine its terms
and conditions.’” Swift v. Frontier Airlines, Inc., 636 F. App’x 153, 154–55 (4th Cir. 2016) (per

curiam) (quoting Hensley v. Alcon Labs., Inc., 277 F.3d 535, 540–41 (4th Cir. 2002)). Under

Maryland law, “[s]ettlement agreements are enforceable as independent contracts, subject to the

same general rules of construction that apply to other contracts.” Maslow v. Vanguri, 896 A.2d

408, 419 (Md. Ct. Spec. App. 2006). To rule on a motion to enforce a settlement agreement, a

court need not hold an evidentiary hearing, unless “substantial factual dispute over either the

agreement’s existence or its terms” exists. Swift, 636 F. App’x at 156; see also Loc. R. 105.6.

       As the Release provides undisputed evidence of offer, agreement, and mutual

consideration, I find that an enforceable contract exists. See CTI/DC, Inc. v. Selective Ins. Co. of

Am., 392 F.3d 114, 123 (4th Cir. 2004) (elements of contract) (citing Peer v. First Fed. Sav. &

Loan Ass’n of Cumberland, 331 A.2d 299, 301 (Md. 1975)). The Release’s essential terms are

clear, requiring Plaintiffs to release their claims against Defendant and to take necessary action to

dismiss the case in exchange for a $100,000 payment. Release. No hearing is necessary, because

Defendant does not dispute the existence or terms of the Release. Swift, 636 F. App’x at 156.

Accordingly, Plaintiffs’ Motion is granted. See id.

       Plaintiffs assert, and Defendant has not disputed, that Defendant owes Plaintiffs

$100,000.00 under the Release. Therefore, I will enter judgment against Defendant in this amount.

                                         Attorney’s Fees

       Additionally, Plaintiffs seek $1,328.25 in attorney’s fees incurred in filing this motion,

amounting to 5.25 hours of services provided by attorney Rebecca Richardson. Fees Chart,

Richardson Decl. Ex. B, ECF No. 31-2, at 9. In calculating an award for attorney’s fees, the Court

must determine the lodestar amount, defined as a “reasonable hourly rate multiplied by hours

reasonably expended.” Grissom v. The Mills Corp., 549 F.3d 313, 320–21 (4th Cir. 2008); see




                                                 2
Plyler v. Evatt, 902 F.2d 273, 277 (4th Cir. 1990) (stating that “[i]n addition to the attorney’s own

affidavits, the fee applicant must produce satisfactory specific evidence of the prevailing market

rates in the relevant community for the type of work for which he seeks an award”) (internal

citations omitted). “[T]here is a ‘strong presumption’ that the lodestar figure is reasonable, but that

presumption may be overcome in those rare circumstances in which the lodestar does not

adequately take into account a factor that may properly be considered in determining a reasonable

fee.” Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 554 (2010). In determining whether the

lodestar results in a reasonable fee, this Court evaluates “the twelve well-known factors articulated

in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir. 1974) and adopted

by the Fourth Circuit in Barber v. Kimbrell’s, Inc., 577 F.2d 216, 226 (4th Cir. 1978).” Thompson

v. HUD, No. MJG-95-309, 2002 WL 31777631, at *6 (D. Md. Nov. 21, 2002) (footnotes omitted).

Those factors are:

       (1) the time and labor required; (2) the novelty and difficulty of the questions; (3) the skill
       requisite to properly perform the legal service; (4) the preclusion of other employment by
       the attorney due to acceptance of the case; (5) the customary fee; (6) whether the fee is
       fixed or contingent; (7) time limitations imposed by the client or the circumstances; (8) the
       amount involved and the results obtained; (9) the experience, reputation, and ability of the
       attorneys; (10) the “undesirability” of the case; (11) the nature and length of the
       professional relationship with the client; and (12) awards in similar cases.

Id. at *6 n.19 (citing Johnson, 488 F.2d at 717–19). However, the Supreme Court has noted (and

experience awarding attorneys’ fees has confirmed) that the subjective Johnson factors provide

very little guidance and, in any event, that “the lodestar figure includes most, if not all, of the

relevant factors constituting a ‘reasonable’ attorney’s fee.” Perdue, 559 U.S. at 551, 553 (quoting

Pennsylvania v. Del. Valley Citizens’ Council for Clean Air, 478 U.S. 549, 566 (1986)).

       An hourly rate is reasonable if it is “in line with those prevailing in the community for

similar services by lawyers of reasonably comparable skill, experience, and reputation.” Blum v.




                                                  3
Stenson, 465 U.S. 886, 890 n.11 (1984); see Thompson, 2002 WL 31777631, at *6 n.18 (same).

In   Appendix     B    to   its   Local    Rules    (D.    Md.    Dec.    1,   2018),    available    at

http://www.mdd.uscourts.gov/local-rules, this Court has established rates that are presumptively

reasonable for lodestar calculations. See, e.g., Poole ex rel. Elliott v. Textron, Inc., 192 F.R.D. 494,

509 (D. Md. 2000). Here, Plaintiffs seek a total of $1,328.25 in attorney’s fees for 5.25 hours,

which computes to an hourly rate of $253.00 per hour. Fees Chart. Appendix B to this Court's

Local Rules, Rules and Guidelines for Determining Attorneys’ Fees in Certain Cases, provides

that $165–300 is a reasonable hourly fee for “[l]awyers admitted to the bar for five (5) to eight (8)

years.” Loc. R. App'x B, at 3.b. Plaintiffs’ counsel Rebecca Richardson has “practiced exclusively

in the field of labor and employee benefits since… 2012.” Richardson Decl. ¶ 1. For an attorney

of her experience, the hourly rate falls within the range of rates provided in Appendix B of this

Court’s Local Rules. See Loc. R. App’x B, at 3.b. Further, the nature of counsel’s relationship

with the clients and the hourly rate negotiated between them, Richardson Decl. ¶ 8, support a

finding that the hourly rate is reasonable. Thus, I find that this rate is reasonable.

        As for the hours expended, the Fees Chart lists the billable hours that Ms. Richardson spent

on filing this motion. Ms. Richardson worked for a total of 5.25 hours. Fees Chart. Plaintiffs did

not address the Johnson factors; however, counsel’s experience, the amount involved and results

obtained, and the length and nature of counsel’s professional relationship with the clients support

a finding that the number of hours expended were reasonable. Taking into account counsel’s

continued effort to obtain the settlement owed, I find that the amount of time spent on drafting and

research pursuant to this Motion to Enforce Settlement Agreement is reasonable.




                                                   4
                                            ORDER

      Accordingly, for the reasons stated in this Memorandum Opinion and Order, it is this 19th

day of September, 2019, hereby ORDERED that:

   1. Plaintiffs’ Motion to Enforce Settlement Agreement, ECF No. 31, IS GRANTED;

   2. Judgment IS ENTERED against Defendant Moxy Misc. Metals, LLC in favor of Plaintiffs

      in the amount of $101,328.25, representing $100,000.00 due pursuant to the Release and

      $1,328.25 in attorney’s fees, which is awarded to Plaintiffs;

   3. Post judgment interest shall accrue on this judgment at the statutory rate; and

   4. The Clerk SHALL CLOSE this case.



Dated: September 19, 2019                                   _______/S/________
                                                            Paul W. Grimm
                                                            United States District Judge




                                                5
